Citation Nr: 0831830	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) for a 
surviving spouse by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran had service in the Philippines during World War 
II from November 1941 to September 1942 and peacetime service 
from September 1944 to March 1946.  He was a prisoner of war 
(POW) from April 1942 to September 1942.  He died in October 
1990 at the age of 72, and the appellant is his surviving 
spouse.  Cause of death benefits were granted in March 2006.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).   

Initially, the Board notes that additional evidence has been 
received since the case was certified for appeal without a 
waiver.  However, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Further, the Board finds that there is insufficient competent 
medical evidence of record to make a decision on the claim.  
Although the appellant has provided private medical evidence 
demonstrating diagnoses of presbycusis, osteoarthritis, 
hypertension, and senile cataract, the medical evidence does 
not evaluate her current medical needs as they pertain to 
special monthly compensation benefits.  Significantly, the 
medical evidence of record is insufficient to determine 
whether she meets the criteria for establishing the need for 
aid and attendance is set forth in 38 C.F.R. § 3.352(a).  

Therefore, an examination is required to evaluate the 
appellant's need for regular aid and attendance of another 
person or by reason of being housebound.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4);  see Caffrey v. Brown, 6 
Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the appellant to identify all 
VA and non-VA medical providers who have 
examined or treated her since March 2006.  
Then, obtain copies of the related 
medical records which are not already in 
the claims folder, to include records of 
reported treatment from the Divine Heart 
Medical Service and Development 
Cooperative, San Jose City General 
Hospital, and the office of Jeremias G. 
Bautista, M.D. 
 
2.  Schedule the appellant for an 
appropriate VA examination to determine 
whether she is in need of regular aid and 
attendance of another and to evaluate her 
housebound status.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Thereafter, readjudicate the claim 
for entitlement to SMC for a surviving 
spouse based on the need for regular aid 
and attendance of another or by reason of 
being housebound, with consideration of 
all evidence obtained since the issuance 
of the statement of the case in June 
2007.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

